ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion of the North Dakota Supreme Court suspending respondent Trent William Mahler for three years. In re Mahler, 819 N.W.2d 489, 490 (N.D.2012). The North Dakota suspension was based on respondent’s mishandling of client funds, neglect of clients, and charging fees in excess of those agreed upon,
*454which violated Rules 1.3, 1.4, and 1.15(a) and (c) of the North Dakota Rules of Professional Conduct. Id. at 489-90.
The Director and respondent have entered into a stipulation in which respondent admits the allegations in the petition for disciplinary action and waives his rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is a three-year suspension.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Trent William Mahler is indefinitely suspended from the practice of law, effective 14 days from the date of filing of this order, with no right to petition for reinstatement for a minimum of three years from the date of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT
/s/ Alan C. Page Associate Justice